DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claim 1:
The limitation “characteristic impedance pulsed the odd” should be “characteristic impedance plus the odd”.
	Regarding claim 6:
		The limitation “wherein the shielding layer comprises an inward facing Al foil enclosing the second dielectric, and an Page 6 of 10outward facing Cu foil enclosing the second dielectric and disposed between the second dielectric and the Al foil” should be “wherein the shielding layer comprises an outward facing Al foil enclosing the second dielectric, and an inward facing Cu foil enclosing the second dielectric and disposed between the second dielectric and the Al foil”.
	Regarding claim 15:
		The limitation “the second dielectric is formed insulation” should be “the second dielectric is 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, 12-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (Pub. No. US 2018/0047479) in view of Tzeng et al. (Patent No. US 6,005,191).
As to claim 1, Hansen discloses a twin axial cable (figs. 2-3) comprising: 
a pair of wires 100 each with a core conductor 101; 
a first dielectric 102 extruded around each of the core conductors, said pair of conductors with the first dielectrics being intimately side by side positioned with each other in a transverse direction; 
a second dielectric 104 being different from the first dielectric and extruded around the first dielectrics; 
a shielding layer 108 enclosing the second dielectric; and 
an insulating layer 106 enclosing the shielding layer; 
wherein a coupling ratio which is calculated by a value of an even mode characteristic impedance subtracted an odd mode characteristic impedance divided by a value of the even mode characteristic impedance pulsed the odd mode characteristic impedance is between 15% to 30% (¶0024).
However, Hansen does not disclose a heat seal PET layer enclosing the shielding layer.
Tzeng discloss a heat seal PET layer 12 enclosing the shielding layer (figs. 1-6).

As to claim 2, Hansen discloses that the first dielectric has a round cross-section (fig. 2).  
As to claim 3, Hansen discloses that the second dielectric has a stadium cross-section (fig. 2).  
As to claim 8, Hansen discloses that one bare drain wire located by one of two sides of the pair of wires or a pair of bare drain wires located by two sides of the pair of wires and tightly sandwiched between the shielding layer and the heat seal PET layer in the transverse direction (¶0036).  
As to claim 10, Hansen discloses that the first dielectric is formed by foamed insulation (¶0037), and the second dielectric is formed by solid insulation (¶0020).  
As to claim 12, Hansen does not disclose that a thickness of the first dielectric is around three-fourths of a diameter of the core conductor.  
It would have been an obvious matter of design choice to have the thickness of the first dielectric be around three-fourths of a diameter of the core conductor, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the first dielectric be around three-fourths of a diameter of the core conductor since it was known in the art that changing the thickness of the first dielectric affects the impedance and signal loss of the given cable (¶0016).
As to claim 13, Hansen does not disclose that a thickness of the second dielectric on two opposite lateral sides of the pair of wires is around two fifths of a thickness of the first dielectric layer.  
It would have been an obvious matter of design choice to have the thickness of the second dielectric on two opposite lateral sides of the pair of wires be around two fifths of a thickness of the first dielectric layer, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the second dielectric on two opposite lateral sides of the pair of wires be around two fifths of a thickness of the first dielectric layer since it was known in the art that the signal wire diameter can be increased thereby reducing the conduction losses in the signal wire (¶0021).
As to claim 15, Hansen discloses a twin axial cable (figs. 2-3) comprising: 
Page 7 of 10a pair of wires 100 side by side arranged with each other in a transverse direction, each of the wires having a core conductor 101; 
a first dielectric 102 extruded around each of the core conductors, said pair of conductors with the first dielectrics being intimately side by side positioned with each other in a transverse direction; 
a second dielectric 104 being different from the first dielectric and extruded around the first dielectrics; 
a shielding layer 108 enclosing the second dielectric; and 
a layer 106 enclosing the shielding layer; wherein 

wherein a coupling ratio, which is calculated by a value of an even mode characteristic impedance minus an odd mode characteristic impedance and further divided by another value of the even mode characteristic impedance plus the odd mode characteristic impedance, is in a range of 10% to 35% (¶0024).
However, Hansen does not disclose a heat seal PET layer enclosing the shielding layer.
Tzeng discloss a heat seal PET layer 12 enclosing the shielding layer (figs. 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable of Hansen have a heat seal PET layer as similarly taught by Tzeng in order to reliably secure the inner layers of the cable.
As to claim 16, Hansen discloses that the first dielectric has a round cross-section (fig. 2).  
As to claim 17, Hansen discloses that the coupling ratio is in a range of 15% to 35% (¶0024).  
As to claim 18, Hansen discloses that the second dielectric has a stadium cross-section having a long dimension along the transverse direction and a short dimension in a vertical direction perpendicular to the transverse direction, and the short dimension is larger than a diameter of the first dielectric in the vertical direction (fig. 2).  
As to claim 19, Hansen does not disclose a ratio among a diameter of the core conductor, the diameter of the first dielectric and the short dimension of the second dielectric, is around 3:8:10.  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ratio among a diameter of the core conductor, the diameter of the first dielectric and the short dimension of the second dielectric, be around 3:8:10 since it was known in the art that changing the diameter and size of the conductor, first dielectric, and second dielectric can affect the electrical and physical properties of the cable (¶0016-0023).
As to claim 20, Hansen discloses that the coupling ratio is in a range of 10% to 30% (¶0024).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (Pub. No. US 2018/0047479) and Tzeng et al. (Patent No. US 6,005,191) as applied to claim 1 above, and further in view of Hirakawa et al. (Pub. No. US 2003/0150633).
As to claim 4, Hansen discloses that the shielding layer is a metallic foil (¶0016).
However, Hansen does not disclose that wherein the shielding layer is Cu foil enclosing the second dielectric, and there is no drain wire located in twin axial cable.  
Hirakawa et al. discloses wherein the shielding layer is Cu foil (¶0039), and there is no drain wire located in twin axial cable (figs. 2A-2B; ¶0015).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the metallic foil of Hansen be made of copper as similarly taught by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shielding layer of Hansen not have a drain wire as similarly taught by Hirakawa in order to provide a flat profile.
As to claim 5, Hansen in view of Hirakawa discloses that the Cu foil is longitudinally or spirally wrapped (¶0037).  

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (Pub. No. US 2018/0047479) and Tzeng et al. (Patent No. US 6,005,191) as applied to claim 1 above, and further in view of Visser (Pub. No. US 2018/0158575).
As to claim 6, Hansen does not disclose that the shielding layer comprises an outward facing Al foil enclosing the second dielectric, and an inwardPage 6 of 10inward facing Cu foil enclosing the second dielectric and disposed between the second dielectric and the Al foil.  
Visser discloses that the shielding layer comprises an outward facing Al foil, and an inwardPage 6 of 10inwardin facing Cu foil (see claims 78-79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shield of Hansen have an outward facing Al foil and an inward facing Cu foil as similarly taught by Visser in order to improve the flex life of the shield thus reducing signal egress or ingress (see abstract of Visser).
As to claim 7.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (Pub. No. US 2018/0047479) and Tzeng et al. (Patent No. US 6,005,191) as applied to claim 1 above, and further in view of Dellagala et al. (Pub. No. US 2006/0021772).
As to claim 9, Hansen does not disclose that the first dielectric is formed by solid insulation, and the second dielectric is formed by foamed insulation.  
Dellagala discloses wherein the first dielectric is formed by solid insulation, and the second dielectric is formed by foamed insulation (¶0035, 0049).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first dielectric formed by solid insulation and the second dielectric formed by a foamed insulation as similarly taught by Dellagala in order to increase the compressibility of the outer insulation layer (¶0035 of Dellagala).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (Pub. No. US 2018/0047479) and Tzeng et al. (Patent No. US 6,005,191) as applied to claim 1 above, and further in view of Sugiyama et al. (Pub. No. US 2012/0186850).
As to claim 11, Hansen does not disclose that the first dielectric and the second dielectric are formed by foamed insulations at different foaming ratios.  
Sugiyama discloses that the first dielectric and the second dielectric are formed by foamed insulations at different foaming ratios (fig. 6; ¶0097).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second dielectric are foamed at different foaming ratios as similarly taught by Sugiyama in order to have a more stable shape (¶0100 of Sugiyama).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (Pub. No. US 2018/0047479) and Tzeng et al. (Patent No. US 6,005,191) as applied to claim 1 above, and further in view of Lloyd et al. (Patent No. US 2020/0185842).
As to claim 14, Hansen does not disclose that a transmitting speed of the twin axial cable supports 112 Gbps.
Lloyd discloses that a transmitting speed of the twin axial cable supports 112 Gbps (¶0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the transmitting speed of Hansen support 112 Gbps as similarly taught by Lloyd in order to support high data rate applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847